Citation Nr: 0206428	
Decision Date: 06/17/02    Archive Date: 06/27/02

DOCKET NO.  00-14 202A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder secondary to service-connected bilateral pes planus

2.  Entitlement to service connection for a back disorder 
secondary to 
service-connected bilateral pes planus

 (The other issues of entitlement to a rating higher than 30 
percent for the bilateral pes planus, for a rating higher 
than 10 percent for chronic obstructive pulmonary disease, 
and for a total disability rating based on individual 
unemployability (TDIU) will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
February 1974 to July 1976 and from September 1977 until 
retiring in July 1994.

In January 2000, the Department of Veterans Affairs (VA) 
Regional Office (RO) in New Orleans, Louisiana, denied the 
claims at issue and the veteran appealed to the Board of 
Veterans' Appeals (Board).  He twice testified at hearings in 
support of his claims-initially in September 2000 before a 
local hearing officer and more recently in September 2001 
before the Member of the Board signing this decision.

The Board will issue a decision concerning the claims for the 
back and knees, whereas, unfortunately, the Board must 
further develop the other issues for the bilateral pes 
planus, chronic obstructive pulmonary disease (COPD), and a 
TDIU prior to deciding those claims.  The Board is 
undertaking the additional development concerning those 
claims pursuant to authority recently granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When the necessary development concerning those 
claims is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  And after giving the notice and reviewing 
your response to the notice, the Board will prepare a 
separate decision addressing those issues.

FINDINGS OF FACT

1.  One of the veteran's private treating physicians rather 
recently indicated in a November 2001 statement that the 
veteran's bilateral pes planus-which is a service-connected 
disability, is probably contributing to his knee pain.  There 
is no medical evidence of record to refute the nexus opinion 
of that doctor.

2.  There is no competent medical evidence that the veteran 
has a back disorder.  


CONCLUSIONS OF LAW

1.  The veteran has a bilateral knee disorder that is 
proximately due to or the result of his already service-
connected bilateral pes planus disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).

2.  The veteran does not have a back disorder that is 
proximately due to or the result of his already service-
connected bilateral pes planus disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran alleges that he has developed chronic pain, etc., 
in his back and knees as a result of a severely compromised 
gait and stance caused by his 
service-connected flat feet (the bilateral pes planus).  
Service connection is permissible in these specific types of 
situations on what is commonly referred to as a secondary 
basis-provided there is medical evidence of record 
confirming the service-connected disability caused or 
aggravated the conditions alleged that are not service 
connected.  38 C.F.R. § 3.310(a); see, too, Allen v. Brown, 
7 Vet. App. 439, 448 (1995).

The RO denied the veteran's claims for his back and knees as 
not well grounded.  During the pendency of this appeal, 
however, the President signed into law the Veterans Claims 
Assistance Act of 2000 (the "VCAA").  This new law 
since has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim and redefined VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims and thereby complete his application for 
benefits.  The VCAA also redefined VA's obligations insofar 
as assisting the veteran in obtaining potentially relevant 
evidence that might support his claims.  Id.  And since, with 
certain exceptions not relevant to this particular appeal, 
the VCAA is applicable to all claims that were filed on or 
after the date of its enactment, November 9, 2000, or to 
claims that were filed prior to that date which are not yet 
final, the Board must discuss whether there has been 
compliance with the VCAA in deciding the claims at issue.  
See, e.g., Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); Dudnick v. Brown, 10 Vet. App. 79, 80 (1997).

The January 2000 rating decision that the veteran appealed, 
as well as the Statement of the Case (SOC) issued in July 
2000 and the Supplemental Statements of the Case (SSOCs) more 
recently issued in September and November 2000, all apprised 
the veteran of the reasons and bases for denying his claims.  
Those documents also cited the applicable laws and 
regulations.  And even though the RO denied his claims as not 
well grounded, the RO since has sent him a letter in April 
2001 apprising him of the VCAA and the resulting changes that 
have ensued as a result of this new law-including the 
elimination of the well grounded requirement before receiving 
assistance from VA in developing his claims.  

He also testified at two different hearings concerning his 
claims-initially in September 2000 before a local hearing 
officer and more recently in September 2001 before the Member 
of the Board signing this decision.  And following that 
latter hearing, this Boardmember directed that his case be 
held in abeyance for 60 days to give him an opportunity to 
submit additional medical evidence supporting his claims-
which he since has done (at least concerning the claim for 
his knees).  Consequently, since he has not indicated that 
any additional medical or other evidence, not already of 
record, needs to be obtained, the Board can proceed to 
adjudicate the claims for his back and knees without fear of 
prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

There is no legitimate reason to further delay a decision in 
this case concerning these claims since the requirements of 
the VCAA already have been satisfied.  See, e.g., Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence 
in support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

I.  Bilateral knee disorder

The veteran has taken full advantage of his opportunity 
following his most recent Travel Board hearing to submit 
medical evidence confirming that such a cause-and-effect 
relationship in fact exists between the current problems with 
his knees (the chronic pain, etc.) and his service-connected 
bilateral pes planus.  One of his private treating physicians 
rather recently indicated in a November 2001 statement that 
the service-connected bilateral pes planus is "probably 
contributing to his knee pain."  And as support for the 
medical opinion, that private physician cited the veteran's 
patellofemoral tilt as well as some pronation in his gait and 
flat feet attributable to his pes planus for a resulting 
compromise in his stance and ambulation-which, in turn, are 
precipitating pain in the anterior regions of his knees.  

Although pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted, the medical evidence concerning the veteran's knees 
indicates that he has additional pathology aside from the 
pain.  So he would not barred from receiving benefits for his 
knees in this instance.  See Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999

There is no medical evidence of record to refute the 
professional medical opinion of that doctor, so service 
connection is warranted for a bilateral knee disorder 
secondary to the already service-connected bilateral pes 
planus.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991) 
(the Board may not ignore the medical opinion of a treating 
physician, although the Board is free to discount the 
credibility of the physician's statement or probative value 
of it).  See, too, Black v. Brown, 5 Vet. App. 177, 180 
(1993); Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens 
v. Brown, 7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 
229, 233 (1993); Bloom v. West, 12 Vet. App. 185, 187 (1999); 
White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001).  Here, 
though, there are no prevailing reasons to doubt the 
credibility or probative value of the private treating 
physician's statement supporting the claim for the knees.

II.  Back disorder

A veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Hibbard v. West, 
13 Vet. App. 546, 548 (2000).  To date, there still is no 
competent medical evidence of record confirming the veteran 
currently has a back disorder of any sort, much less that it 
is causally related to his bilateral pes planus.  Lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  In the absence of medical evidence 
establishing a diagnosis of a back disorder and medical 
evidence that the back disorder is caused or aggravated by 
the service-connected bilateral pes planus, there simply is 
no basis for granting service connection.  See Velez v. West, 
11 Vet. App. 148, 158 (1998).  



ORDER

The claim for service connection for a bilateral knee 
disorder secondary to the bilateral pes planus disability is 
granted.

The claim for service connection for a back disorder 
secondary to the 
service-connected bilateral pes planus disability is denied.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

